Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Latif Rashe’d appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice for failure to pay the filing fee or to apply to proceed in forma pauperis. We have reviewed the record and find no reversible error. As the district court dismissed Rashe’d’s complaint without prejudice, his remedy is to refile his complaint along with an application to proceed in forma pauperis or submit the required filing fee. Accordingly, we affirm for the reasons stated by the district court. Rashe’d v. Johnson, No. l:09-cv-00571-AJT-IDD (E.D. Va. filed Aug. 3, 2009 & entered Aug. 5, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.